Citation Nr: 0210124	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  02-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a substantive appeal to a November 1999 rating 
decision, which denied entitlement to service connection for 
a lung disorder, to chronic obstructive pulmonary disease, 
due to asbestos exposure, was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel
INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 2001 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that a timely Substantive Appeal had 
not been filed to the November 1999 regional office decision 
that denied the veteran's claim of service connection for a 
lung disorder, including chronic obstructive pulmonary 
disease due to asbestos exposure.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, the new law 
eliminates the concept of a well-grounded claim, redefines 
VA's obligations with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App.  Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist a claimant in 
developing a claim that was not well grounded.  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet final as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  Tellingly, it also applies to any denial that became 
final during the period beginning July 14, 1999, if such 
denial was issued because the claim was not well grounded, 
and a timely motion for review is made.  Id.

With the above new law in mind, the Board notes that the 
November 1999 RO decision that denied the veteran's claim of 
service connection for a lung disorder, including chronic 
obstructive pulmonary disease due to asbestos exposure, 
apparently did so because the claim was not well grounded.  
Accordingly, given the above change in law, this issue is 
referred to the RO for development and readjudication in 
accordance with the VCAA. 


FINDINGS OF FACT

1.  In November 1999, the RO denied a claim of service 
connection for a lung disorder, including chronic obstructive 
pulmonary disease due to asbestos exposure.  Notice of the 
denial was sent to the veteran on November 22, 1999.

2.  A notice of disagreement with the November 1999 denial 
was received from the veteran on April 17, 2000.

3.  A statement of the case that addressed the claims was 
mailed by the RO to the veteran on July 27, 2001.

4.  No timely substantive appeal was received by the RO as to 
the November 1999 denial of service connection for a lung 
disorder, including chronic obstructive pulmonary disease due 
to asbestos exposure.


CONCLUSION OF LAW

The veteran did not file a substantive appeal within the 
remainder of the one year period from the date of mailing of 
the notification on November 22, 1999 of a November 9, 1999 
rating decision from which appeal originated, or within 60 
days of mailing the statement of the case on July 27, 2001.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The substantive appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case (SOC) to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  

Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If the claimant 
fails to file a substantive appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a substantive appeal, he was not granted an 
extension of time to file a substantive appeal, and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would extend the time 
for filing.  Specifically, the record shows that the RO 
denied a claim of service connection for a lung disorder, 
including chronic obstructive pulmonary disease due to 
asbestos exposure, in November 1999.  Notice of this action 
was sent to the veteran on November 22, 1999.  The veteran 
thereafter filed a timely notice of disagreement (NOD) on 
April 17, 2000.  A SOC was issued on July 27, 2001.  
Thereafter, no document was filed by the veteran with the RO 
that could act as a timely Substantive Appeal.  The Board 
recognizes that the veteran subsequently filed statements 
with the RO, including an October 18, 2001, VA Form 9, which 
presentation included allegations of error as to the above 
issue.  However, this presentation was submitted well after 
the time period for filing a substantive appeal had passed.  
Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§§ 20.302(c), 20.305 (2001).  

Since no timely substantive appeal was filed by the veteran 
with regard to the denial of service connection for a lung 
disorder, including chronic obstructive pulmonary disease due 
to asbestos exposure, in the November 1999 rating decision, 
the Board concludes that there is no appeal pending before it 
as regards that claim.  See Roy v. Brown, supra; see also 
Barnett v. Brown, 83 F.3d 1380, 1388 (Fed. Cir. 1996) (It is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the Court or the 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated).

(Parenthetically, the Board notes that, as indicated above, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, the new law 
applies to any denial that became final during the period 
beginning July 14, 1999, if such denial was issued because 
the claim was not well grounded, and a timely motion for 
review is made.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).

Tellingly, a review of the record on appeal shows that the 
RO, in its November 1999 decision, denied the veteran's claim 
of service connection for a lung disorder, including chronic 
obstructive pulmonary disease due to asbestos exposure, 
apparently because the claim was not well grounded.  
Therefore, the veteran and his representative are placed on 
notice that, despite the above adverse determination (which 
addressed only the issue of the Board's jurisdiction), they 
may make a motion for review of the November 1999 RO 
decision.  Such a motion would entitle the veteran to have 
his claim re-adjudicated as if it was an original claim for 
service connection.  Id.  In addition, before deciding the 
veteran's claim, the RO would first have to develop the claim 
in accordance with the VCAA, which development may include 
providing the veteran with a VA examination to obtain medical 
opinion evidence as to the origins or etiology of all current 
lung disorders as well as assistance in obtaining and 
associating with the record copies of all relevant VA and 
private treatment records.  Furthermore, if his claim was 
thereafter denied, the veteran would once again be entitled 
to appeal that decision to the Board.)


ORDER

A timely substantive appeal of the November 1999 rating 
decision, which denied entitlement to service connection for 
a lung disorder to include chronic obstructive pulmonary 
disease, due to asbestos exposure, having not been filed, the 
appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

